Title: Thomas Jefferson to William Wirt, 5 August 1815
From: Jefferson, Thomas
To: Wirt, William


          Dear Sir  Monticello Aug. 5. 15.
          Your favor of July 24. came to hand on the 31st and I will proceed to answer your enquiries, in the order they are presented, as far as I am able.
          I have no doubt that the 5th of the Rhode island resolutions, of which you have sent me a copy, is exactly the one erased from our journals. the mr Lees, and especially Richard Henry, who was industrious, had a close correspondence, I know, with the two Adamses, & probably with others in that and the other Eastern states: and I think it was said at the time that copies were sent off by them to the Northward, the very evening of the day on which they were passed.   I can readily enough believe these resolutions were written by mr Henry himself. they bear the stamp of his mind, strong without precision. that they were written by Johnson who seconded them, was only the rumor of the day, and very possibly unfounded. but how Edmund Randolph should have said they were written by William Fleming, and mr Henry should have written that he shewed them to William Fleming, is to me incomprehensible. there was no William Fleming then, but the judge now living, whom nobody will ever suspect of taking the lead in rebellion. I am certain he was not then a member, and I think was never a member until the revolution had made some progress. of this however he will inform us with candor & truth. his eldest brother John Fleming was a member, and a great speaker in debate. to him they may have been shewn. yet I should not have expected this, because he was extremely attached to Robinson, Peyton Randolph Etc and at their beck, and had no independence or boldness of mind. however he was attentive to his own popularity, might have been overruled by views to that, and, with a correction of the Christian name, mr Henry’s note is sufficient authority to suppose he took the popular side on that
			 occasion. I remember nothing to the contrary.   The opposers of the resolutions were Robinson, Peyton Randolph, Pendleton, Wythe, Bland and all the cyphers of the Aristocracy. no longer possessing the journals, I cannot recollect nominally the others. they opposed them on the ground that the same principles had been expressed in the Petition Etc of the preceding year, to which an answer, not yet recieved, was daily expected, that they were therein expressed in more conciliatory terms, and therefore more likely to have good effect. the resolutions were carried chiefly by the vote of the middle and upper country.   to state the differences between
			 the classes of society, and the lines
			 of demarcation which separated them would
			 be
			 difficult. the law, you know, admitted none, except as to the twelve counsellors. yet in a country insulated from the Euo European world, insulated from it’s sister colonies with whom there was scarcely any intercourse, little visited by foreigners, & having little matter to act upon within itself, certain families had risen to splendor by wealth and the preservation of it from generation to generation under the law of entails; some had produced a series of men of talents; families in general had remained stationary on the grounds of their forefathers, for there was no emigration to the Westward in those days, the wild Irish who had gotten possession of the valley between the blue ridge and North mountain, forming a barrier over which none ventured to leap, and would still less venture to settle among. in such a state of things, scarcely admitting any change of station, society would settle
			 itself down into several strata, separated by no marked lines, but shading off imperceptibly, from top to bottom, nothing disturbing the order of their repose. there were then, Aristocrats, half
			 breeds, pretenders, a solid independant yeomanry, looking askance at those above, yet not venturing to justle them; and last,
			 and lowest a feculum of beings called Overseers, the most abject, degraded and unprincipled race, always cap in hand to the Dons who employed them, and furnishing materials for the exercise of their pride, insolence & spirit of domination.   Your characters are inimitably & justly drawn.
			 I am not certain if more might not be said of Colo Bla Richard Bland. he was the most learned & logical of man of those who took prominent lead in public affairs, profound in Constitutional lore, a most ungraceful speaker (as were Peyton Randolph & Robinson in a remarkable degree) he wrote the first pamphlet on the nature of the connection with Gr. Britain, which had any pretension to accuracy of view on that subject; but it was a singular one. he would set out on sound principles, pursue them logically till he found them leading to the precipice which we had to leap, start back alarmed, then resume his ground, go over it in another direction, be led again by the correctness of his reading reasoning to the same place, and again tack about, and try other processes to reconcile right and wrong, but finally left his reader & himself bewildered between the steady index of the compass in their hand, and the phantasm to which it seemed to point. still there was more sound matter in his pamphlet than in the celebrated Farmer’s letters, which were really but an ignis fatuus, misleading us from true principles.
          Landon Carter’s measure you may take from the 1st volume of the American Philosophical transactions, where he has one or more long papers on the weavil and perhaps other subjects. his speeches, like his writings were dull, vapid, verbose, egoistical, smooth as the lullaby of the nurse, and commanding, like that, the repose only of the hearer.
          You ask if you may quote me 1. for the loan office, 2. Phillips’s case, and 3. the addresses prepared for Congress by Henry and Lee. for the two first certainly, because within my own knolege, especially citing the record in Phillips’s case which of itself refutes the diatribes published on that subject: but not for the addresses, because I was not present, nor know any thing relative to them but by hearsay from others. my first and principal information on that subject I know I had from Ben. Harrison, on his return from the first session of the old Congress. mr Pendleton also, I am tolerably certain, mentioned it to me: but the transaction is too distant, and my memory too indistinct to hazard as with precision, even what I think I heard from them.   in
			 this decay of memory mr Edmund Randolph must have suffered at a much earlier period of life than myself. I cannot otherwise account for his saying to you that Rob. Carter Nicholas came into the legislature only on the death of Peyton Randolph, which was in 1776. seven years before that period I went first into the legislature myself, to wit in 1769. and mr Nicholas was then a member, and I think not a new one. I remember it from an impressive circumstance. it was the first assembly which met Lord Botetourt, being called on his arrival. on receiving the Governor’s speech, it was usual to move resolutions, as heads for an Address. mr Pendleton asked me to draw the resolutions, which I did. they were accepted by the house, and Pendleton, Nicholas, myself and some others were appointed a Committee to prepare the Address. the Committee desired me to do it; but when presented, it was thought to pursue too strictly the diction of the resolutions, and that their subjects were not sufficiently amplified. mr Nicholas chiefly objected to it, and was desired by the committee to draw one more at large which he did, with amplification enough, and it was accepted. being a young man, as well as a young member, it made on me an impression proportioned to the sensibility of that time of life.
          on a similar occasion some years after I had reason to retain a remembrance of his presence while Peyton Randolph was still living. on the reciept of Ld North’s  propositions, in May or June 1775. Lord Dunmore called the assembly. Peyton Randolph, then President of Congress, and Speaker of the House of Burgesses, left the former body and came home to hold the assembly, leaving in Congress the other delegates, who were the antient leaders of our house. he therefore asked me to prepare the answer to Ld North’s  propositions, which I did. mr Nicholas, whose mind had as yet acquired no tone for that contest, combated the answer from Alpha to Omega, and succeeded in diluting it in one or two small instances. it was firmly supported however in committee of the whole by Peyton Randolphin the committee of the whole, who had brought with him the spirit of the body over which he had presided, and it was carried with very little alteration by strong majorities. I was the bearer of it myself to Congress, by whom, as it was the first answer given to those propositions by any legislature, it was recieved with peculiar satisfaction. I am sure that from 1769. if not earlier, to 1775. you will find mr Nicholas’s name constantly in the journals, for he was an active member. I think he represented James city county. whether, on the death of Peyton Randolph he succeeded him for Williamsburg, I do not know. if he did, it may account for mr Randolph’s error.
          You ask some account of mr Henry’s mind, information & manners in 59–60. when I first became acquainted with him. we met at Nat. Dandridge’s, in Hanover, about the Christmas of that winter, and passed perhaps a fortnight together at the revelries of the neighborhood & season. his manners had something of the coarseness of the society he had frequented: his passion was fiddling, dancing & pleasantry. he excelled in the last, and it attached every one to him. the occasion perhaps, as much as his idle disposition, prevented his engaging in any conversation which might give the measure either of his mind or information. opportunity was not wanting: because mr John Campbell was there, who had married mrs Spotswood, the sister of Colo Dandridge. he was a man of science, & often introduced conversations on scientific subjects. mr Henry had a little before broke up his store, or rather it had broken him up, and within three months after he came to Williamsburg for his license, and told me, I think, he had read law not more than six weeks. I have by this time probably tired you with these old histories, and shall therefore only add the assurance of my great friendship & respect.
          Th: Jefferson
        